Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 1-10-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 7.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance.  
The prior art fails to disclose or suggest either individually or together with the prior art of record ‘..[a] system comprising: 
a light detection and ranging (LIDAR) device 
comprising: 
a light source configured to emit at least one light pulse in accordance with at least 
one adjustable pulse parameter; 
a light detector configured to receive returning light pulses reflected from reflective features in a scanning zone; and 
beam steering optics configured to 
direct emitted light pulses from the light source through the scanning zone; and 
a controller configured to
: (a) control the LIDAR device; 
(b) receive from the LIDAR device data indicative of reflective features in the scanning zone; and 
(c) update the at least one pulse parameter based on a scanning plan, wherein the scanning plan indicates 
a feature of interest in the scanning zone, and 
wherein the scanning plan is based at least in part on 
the data indicative of reflective features in 
the scanning zone”.
Golden is silent as to adjusting the LIDAR scanning plan being based on the feature of interest in the scanning zone.   
Golden can increase a LIDAR emission power for a better scan rate. However this is silent as to doing this based on a feature in the zone scanning plan. 
Golden is silent as to ..[a] system comprising: 
a light detection and ranging (LIDAR) device 
comprising: 
a light source configured to emit at least one light pulse in accordance with at least 
one adjustable pulse parameter; 
a light detector configured to receive returning light pulses reflected from reflective features in a scanning zone; and 
beam steering optics configured to 
direct emitted light pulses from the light source through the scanning zone; and 
a controller configured to
: (a) control the LIDAR device; 
(b) receive from the LIDAR device data indicative of reflective features in the scanning zone; and 
(c) update the at least one pulse parameter based on a scanning plan, wherein the scanning plan indicates 
a feature of interest in the scanning zone, and 
wherein the scanning plan is based at least in part on 
the data indicative of reflective features in 
the scanning zone”.

Borowski is silent as to ..[a] system comprising: 
a light detection and ranging (LIDAR) device 
comprising: 
a light source configured to emit at least one light pulse in accordance with at least 
one adjustable pulse parameter; 
a light detector configured to receive returning light pulses reflected from reflective features in a scanning zone; and 
beam steering optics configured to 
direct emitted light pulses from the light source through the scanning zone; and 
a controller configured to
: (a) control the LIDAR device; 
(b) receive from the LIDAR device data indicative of reflective features in the scanning zone; and 
(c) update the at least one pulse parameter based on a scanning plan, wherein the scanning plan indicates 
a feature of interest in the scanning zone, and 
wherein the scanning plan is based at least in part on 
the data indicative of reflective features in 
the scanning zone”.


Eaton is silent as to adjusting based on a feature of interest in the scanning zone. 
Eaton can increase the pulse rate or lower it for eye safety. 
Eaton is silent as to ..[a] system comprising: 
a light detection and ranging (LIDAR) device 
comprising: 
a light source configured to emit at least one light pulse in accordance with at least 
one adjustable pulse parameter; 
a light detector configured to receive returning light pulses reflected from reflective features in a scanning zone; and 
beam steering optics configured to 
direct emitted light pulses from the light source through the scanning zone; and 
a controller configured to
: (a) control the LIDAR device; 
(b) receive from the LIDAR device data indicative of reflective features in the scanning zone; and 
(c) update the at least one pulse parameter based on a scanning plan, wherein the scanning plan indicates 
a feature of interest in the scanning zone, and 
wherein the scanning plan is based at least in part on 
the data indicative of reflective features in 
the scanning zone”.
The prior art is silent as to ..[a] system comprising: 
a light detection and ranging (LIDAR) device 
comprising: 
a light source configured to emit at least one light pulse in accordance with at least 
one adjustable pulse parameter; 
a light detector configured to receive returning light pulses reflected from reflective features in a scanning zone; and 
beam steering optics configured to 
direct emitted light pulses from the light source through the scanning zone; and 
a controller configured to
: (a) control the LIDAR device; 
(b) receive from the LIDAR device data indicative of reflective features in the scanning zone; and 
(c) update the at least one pulse parameter based on a scanning plan, wherein the scanning plan indicates 
a feature of interest in the scanning zone, and 
wherein the scanning plan is based at least in part on 
the data indicative of reflective features in 
the scanning zone”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668